Raney, C. J,:
The affidavits presented in support of this motion raise serious doubts in our minds as to the sufficiency of the sureties, and though these doubts are not *215such as might not have been overcome by an effort to meet the representations of the affidavits had such an effort been made, still, under the circumstances, we think the motion should be granted.
Counsel for Plaintiff in error have signified a desire that we give them time to file an additional supersedeas bond. Upon this point our conclusion is that the proper practice is for them to become actors in presenting a new bond and applying for a supersedeas order, and that the present movants are entitled to the order setting aside the supersedeas heretofore granted. McMichael vs. Eckman & Vetsburg et als., decided the present term.
Counsel for defendant in error has asked that the supersedeas order be vacated on the ground also that a Justice of this Court cannot approve a supersedeas bond on a writ of error. The notice to the plaintiff in error did not specify this as a ground of the motion and it is not necessary, even if it is proper, to decide the point. The practice as to approval of such bonds has long been to the contrary of this position, but we do not care to dispose of it finally now.
Motion granted.